 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERION DEMONTA VARNADO,                             No. 2:17-CV-2413-TLN-DMC-P
12                       Petitioner,
13            v.                                         ORDER
14    KIMBERLY A. SEIBEL, et al.,
15                       Respondents.
16

17                  Petitioner, a state prisoner proceeding with retained counsel, brings this petition

18   for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Pursuant to respondents’ notice (Doc.

19   21), respondents’ motion to dismiss (Doc. 17) is withdrawn and the hearing before the

20   undersigned on November 14, 2018, is vacated. Respondents shall file an answer within 60 days

21   of the date of this order, and petitioner may file a traverse within 30 days of service of

22   respondents’ answer.

23                  IT IS SO ORDERED.

24   Dated: November 13, 2018
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
